Brown, C. J.
From the report of this case, and the head note, (which contains the written decision made by ibis Court during the term,) there is no difficulty in understanding the point decided without further elaboration here. The complainant’s bill sets up a strong equity in his favor, and, as it is admitted that the defendants, who have taken possession of, and are trespassing upon the property, are insolvent, and unable to respond in damages, we think the Court did not err in refusing to dissolve the injunction on that ground. See Revised Code, section 3153.
• Judgment affirmed.